DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I and the species of claim 2 and the species of claim 5 in the reply filed on June 1, 2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 3 and claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Regarding claim 8, the claim depends on withdrawn claim 7. 
Regarding claim 10, the claim depends on withdrawn claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (5,565,070)  in view of Gessner (4,983,223).

an immersion tank 101 configured to retain a working fluid 102 and read as “configured to retain a plurality of computing devices” that are submerged in the working fluid 102;
a recovery device 109 that facilitates condensation of vaporized working fluid 110 when the immersion tank 101 is open (work outlet 4), wherein the recovery device 109 is not in fluid communication with an interior portion of the immersion tank 101 when the immersion tank 101 is sealed (column 1, lines 25-30);
a vapor collection point 106 that is in fluid communication with the recovery device 109; and
a fluid displacement device 108 that is configured to create suction pressure at the vapor collection point 106;
	but does not disclose the recovery device 109 is a supplemental condenser.
Gessner discloses an immersion system, comprising:
an immersion tank 7 that is configured to retain working fluid 10, 11 and read as “configured to retain a plurality of computing devices” that are submerged in the working fluid;
a recovery device 23  that facilitates condensation of vaporized working fluid 10;
a vapor collection point 20 that is in fluid communication with the recovery device 23; and
a fluid displacement device 21 that is configured to create suction pressure at the vapor collection point 20;
wherein the recovery device 23 is a supplemental condenser (column 5, lines 16-24) for  the purpose of facilitating recovery of the working fluid 10 in liquid phase.

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the recitation “two-phase immersion cooling system” is merely a name given to a device and does not set forth a structural limitation.  
Regarding claim 11, inherently, Figure 9 of Doi et al. discloses control circuitry that is configured to cause a speed of a condenser pump to be increased (i.e. turned on) in response to a signal indicating that the immersion tank 102 is going to be opened (work outlet 4).  Furthermore, it has been held that automating a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763